Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 08/10/2021.
Claims 1-18 are allowed.

Computer Readable Storage Medium positive statement
The computer readable storage medium is not being interpreted “as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” based on the reading of 4] [0076] of the Instant Specification. Examiner interprets computer readable storage medium to include only non-transitory embodiments of computer readable storage medium(s). Therefore, claim 13-18 are not being rejected under 35 USC § 101. If the applicant disagrees with Examiner's interpretation of the specification, the applicant should indicate this on the record.

Drawings
The Drawings filed on 03/27/2019 are acceptable for examination purposes.

Specification
The Specification filed on 03/27/2019 is acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific detection of a name change in the historical performance data using a trained machine learning classifier, wherein the name change represents a change in descriptor that does not affect a behavior of the one or more contracts, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126